Citation Nr: 9930893	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-03 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for asthma, secondary to 
post-traumatic stress disorder (PTSD) or Agent Orange 
exposure.

2. Entitlement to service connection for hypertension, 
secondary to PTSD.   

3. Entitlement to an increased rating for PTSD, rated 30 
percent disabling.   


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969. 

The veteran initially claimed service connection for asthma, 
hypertension, and rosacea.  Service connection for these 
disorders was denied; the veteran filed a notice of 
disagreement and was provided with a statement of the case.  
In his substantive appeal (VA Form 9) dated in January 1997, 
the veteran included the issue of entitlement to service 
connection for rosacea secondary to Agent Orange exposure.  
He also requested a travel Board  hearing.  In June 1997, the 
veteran submitted a letter claiming an increased rating for 
PTSD.  

In a March 1998 rating action, service connection was denied 
for asthma, secondary to Agent Orange exposure and PTSD, and 
for hypertension, secondary to PTSD.  An increased evaluation 
for PTSD was denied in an April 1998 rating action.  A 
statement of the case (SOC) limited to the issue of service 
connection for PTSD was issued in April 1998, and an SOC 
limited to the issues noted on the title page was issued in 
August 1998.  In the VA Form 9, dated in October 1998, the 
veteran indicated that the benefits he was seeking were those 
stated on the title page.  There was no mention was made by 
the veteran of the issue of service connection for rosacea.  

The veteran presented testimony at a video conference hearing 
before a member of the Board in August 1999.  He stated at 
that time that the issues noted on the title page were the 
only issues he wished to pursue.  In light of the veteran's 
statements, it appears that he has withdrawn the issue of 
entitlement to service connection for rosacea.  Accordingly, 
the only issues for appellate consideration are those stated 
on the title page. 

The issue of entitlement to an increased rating for PTSD will 
be the subject of the section entitled remand below.  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between asthma 
and PTSD or exposure to Agent Orange. 

2.  The veteran has not presented medical evidence of a nexus 
between hypertension and PTSD. 


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for asthma 
secondary to PTSD or exposure to Agent Orange is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran's claim for service connection for 
hypertension secondary to PTSD is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Of record is a statement dated in October 1994 from Lawrence 
Anaya, M.D.  Dr. Anaya indicated that he had been treating 
the veteran for hypertension with medication, and that the 
veteran was responding well.  The last blood pressure reading 
was 140/86.  

The veteran was examined for compensation purposes by the VA 
in August 1995.  He stated that he was not sure when this was 
diagnosed, but thought that he was started on medication in 
the 1970's.  He felt that this was very well controlled.  On 
examination, blood pressure was 152/86.  The diagnosis was 
essential hypertension, controlled on medication.  

Of record are reports of outpatient treatment at a Vet's 
Center.  No treatment for asthma or hypertension was of 
record.  

Ashok R. Patel, M.D., reported on his treatment of the 
veteran in February and March 1996.  He indicated that the 
veteran was being treated for asthma and rhinosinusitis.  No 
conclusions were reached with regard to the etiology of these 
disorders.  

The VA examined the veteran in May 1996, at which time he 
reported that a diagnosis of asthma was made in 1995 by an 
allergist who listened to the veteran's chest.  There was a 
history of difficulty breathing when walking fast or running, 
but the veteran was not aware of any other breathing 
difficulty precipitants.  He had not been hospitalized due to 
a breathing condition, and he had not suffered from any 
childhood asthma.  He was skin test positive for certain 
allergies.  Pulmonary function tests (PFT) were essentially 
normal.  Blood pressure was 170/110.  Respiratory rate was 
18.  His chest was clear to auscultation and percussion 
without evidence for rales, rhonchi or wheezing.  The 
assessment was asthma, with a history of shortness of breath 
with a normal examination and normal spirometry; and allergic 
rhinitis, with a history of sneezing and conjunctivitis.   

Of record are reports of outpatient treatment afforded the 
veteran by the VA, principally in the mental health clinic.  
On medical treatment in May 1995, the veteran reported 
hypertension since 1970, for which he was taking medication.  
Blood pressure was 170/110.  

In a December 1998 treatment report, two VA professionals 
reported on their psychiatric treatment of the veteran.  No 
reports of treatment for physical disabilities were reported.  
A similar letter was dated in January 1999.  

The veteran presented testimony at a videoconference hearing 
in August 1999.  He indicated that he understood that the 
asthma was not among the enumerated diseases for presumptive 
service connection for Agent Orange exposure.  The Board 
member noted that the veteran could submit evidence in 
support of a conclusion that the asthma was the result of 
Agent Orange exposure.  The representative indicated that 
they would not present testimony on that issue.  (Transcript, 
hereinafter T-4).  However, the veteran did not formally 
withdraw that claim.  He stated that the hypertension began 
shortly after Vietnam, and that he had been taking medication 
since that time.  (T-5).  He made reference to letters from 
his private physician, Dr. Anaya, and from a VA physician.  
(T-18).  

Analysis

Service connection secondary to PTSD

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(1999).  Additionally, when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

The issue of etiology is medical in nature, and hence outside 
of the expertise of the veteran.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hence, for the veteran's claim for 
secondary service connection to be plausible, he must present 
medical evidence establishing such an etiological 
relationship.  The evidence of record does not support such a 
conclusion.  

The reports of treatment by Dr. Anaya show that the veteran 
has hypertension.  However, he did not report on the etiology 
of this disorder.  Dr. Patel noted that the veteran had 
allergies, to some extent seasonal in nature.  There was no 
conclusion that any relationship between a respiratory 
disorder and PTSD was present.  On VA compensation 
examination, while a history of asthma was given, spirometry 
was normal, and no statement was made regarding etiology.  

Instead, the Board is left with the veteran's contentions 
that such a relationship exists.  As the veteran is not a 
medical professional, his arguments in this regard will not 
render the claim plausible.  Grottveit v. Brown, 5 Vet. App. 
91-93 (1993).  In the absence of a well grounded claim for 
service connection for asthma or hypertension secondary to 
the service connected PTSD, the veteran's claim must be 
denied to that extent.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)).  

Service connection based on Agent Orange exposure

The veteran served in Vietnam.  Hence, if any of a list of 
enumerated disabilities manifests subsequent to service, the 
veteran may be presumed to have been exposed to Agent Orange, 
and these disorders may be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307 (a)(6), 3.309 (e) (1998).

As the veteran's representative noted in the personal 
hearing, these enumerated disorders do not include asthma.  
Hence, service connection on a presumptive basis under these 
provisions is not appropriate.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Service connection may nevertheless be granted for asthma as 
a result of Agent Orange on a direct basis.  Combee v. Brown, 
34 F. 3d 1039 (Fed. Cir. 1994).  The veteran must first 
demonstrate that he has presented a well grounded claim.  In 
order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Here, the veteran's claim is based on his contention that 
asthma is the result of Agent Orange exposure.  However, on 
multiple reports of examination and treatment, no such 
conclusion was reached.  The veteran has not presented any 
medical evidence supporting such a claim.  Rather, he has 
only submitted his own, uncorroborated contentions in this 
regard.  As the veteran is not a medical professional, his 
statements, standing alone, cannot render a claim well 
grounded.  See Grottveit and Espiritu  In the absence of a 
well grounded claim for asthma based on Agent Orange 
exposure, the veteran's appeal to this extent must be denied.


ORDER

Service connection for asthma resultant from Agent Orange 
exposure or secondary to PTSD is denied.  

Service connection for hypertension secondary to PTSD is 
denied.  



REMAND

Service connection for PTSD was granted by rating action of 
November 1996; at that time a 30 percent evaluation was 
assigned.  The veteran has contended that an increased rating 
for PTSD is warranted.  His initial claim for PTSD was 
submitted in February 1995.  When service connection was 
granted for this disorder and a 30 percent rating awarded in 
the November 1996 rating action, the effective date of the 
rating was in February 1995.  

The veteran subsequently contended that an increased rating 
was warranted.  This claim was denied, and a statement of the 
case (SOC) was issued in April 1998.  

The Board notes that the criteria for rating psychiatric 
disorders changed in November 1996.  When, during the 
pendency of a claim, a regulation changes, the Board must 
review the veteran's claim under both versions of the 
regulation and apply the version most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991)  
However, retroactive application of the revised regulations 
prior to the effective date of the change is prohibited.  
Rhodan v. West, 12 Vet. App. 55 (1998).

In the April 1998 SOC, the veteran was provided with the 
current diagnostic criteria with regard to PTSD.  However, he 
was not provided with the criteria in effect prior to 
November 1996, during the pendency of his claim.  

In his personal hearing in August 1999, the veteran's 
representative argued that the veteran was still in 
treatment.  However, only treatment records through February 
1998 were available for review.  The representative argued 
that prior to any decision being made on his claim, 
additional treatment records should be obtained.  (T-10).  

Accordingly, the case is remanded to the RO for the following 
actions:

1.  All reports of outpatient treatment 
afforded the veteran by the VA subsequent 
to February 1998 should be obtained and 
associated with the claims folder.  

2.  The veteran should be furnished with 
a psychiatric examination, conducted by 
an appropriate specialist, to determine 
the extent of the service connected PTSD.  
All appropriate tests should be 
undertaken, and the findings reported in 
detail.  The examiner should express an 
opinion as to the degree of social and 
industrial inadaptability resultant from 
the PTSD.  A Global Assessment of 
Functioning (GAF) score should be 
assigned, and the examiner should 
explain, in detail, the meaning of such a 
score.  All conclusions should be 
supported by reference to specific 
findings.  The claims folder should be 
made available to the examiner prior to 
the studies to review the findings on 
previous examinations and treatment.  

3.  The RO should then review the 
examination to ensure that all requested 
development has been completed.  If not, 
the RO should refer the examination back 
to the medical facility for appropriate 
action.  If the examination is adequate, 
the RO should again adjudicate the issue 
of entitlement to an increased rating for 
PTSD.  The RO should consider all 
evidence obtained, and rate the 
disability under criteria in effect both 
before and after November 1996.  If the 
determination is adverse to the veteran, 
he and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) providing the reasons 
and bases for the RO action, along with 
the diagnostic criteria, from both before 
and after November 1996.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The case should then be referred to the Board for 
appropriate action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals







